Exhibit 10.2
(A.C. MOORE LOGO) [c98505c9850501.gif]
March 29, 2010
Joseph A. Jeffries
Dear Joe:
The Company has awarded you a special cash retention award subject to the terms
of this Award letter. Subject to the requirements and limitations set forth in
this Award letter, on September 30, 2010, you will receive a lump sum cash
payment of $75,000, less applicable tax and withholdings (the “Award”). For
purposes of this Award letter, “Company” means A.C. Moore Arts & Crafts, Inc. or
A.C. Moore Incorporated, as appropriate.
1. Right to Receive Award. Your right to receive the Award is contingent on
(i) your agreeing to the terms of this Award by signing where indicated below,
(ii) your remaining continuously employed on a full-time active basis with the
Company through September 30, 2010, and (iii) your continuing to achieve a
performance rating of “meets expectations” or higher. If you satisfy these
requirements, the Award will be paid to you in a single lump sum cash payment on
September 30, 2010.
2. Forfeiture. If prior to September 30, 2010, (i) your employment with the
Company terminates for any reason other than your death or permanent disability,
or (ii) your employment status with the Company changes to part-time, then the
Award will be forfeited in full as of the date of your termination or change in
status, as the case may be. In such instance, you will not be entitled to
receive a pro rata portion of the Award.
If your employment with the Company terminates before September 30, 2010 because
you die or become permanently disabled, then the Award will vest as of the date
of your death or termination for permanent disability (assuming you otherwise
meet the requirements under this Award letter). The Board of Directors or the
Compensation Committee of the Board will determine whether a permanent
disability exists for purposes of the foregoing, and such determination will be
conclusive and binding.
3. Change of Control. If you remain continuously employed on a full-time active
basis with the Company through and including the date on which a Change of
Control of the Company occurs, then notwithstanding any provision herein to the
contrary, the Award shall automatically vest and be payable to you upon the
effective date of the Change of Control. For this purpose, “Change of Control”
has the meaning set forth in the Company’s 2007 Stock Incentive Plan.
4. Interpretation. The interpretation and construction of any provision or term
of this Award letter by the Committee will be final and conclusive. The terms of
this Award letter and all actions taken hereunder will be governed by the laws
of the State of New Jersey, without regard to the conflict of law provisions of
any jurisdiction.

 





--------------------------------------------------------------------------------



 



Page 2
March 29, 2010
5. Entire agreement. This Award agreement is the entire agreement between you
and the Company concerning the Award granted hereunder. In the case of a
conflict between the Amended and Restated Employment Letter, dated August 10,
2009, between you and the Company and this Award agreement relating to the terms
of this Award, the terms of this Award agreement will control.
6. Employment status. Nothing in this Award agreement confers any right to
continued employment with the Company, or affects the Company’s right to
terminate your employment at any time, with or without notice, and with or
without cause.
[Signature page follows on next page.]

 





--------------------------------------------------------------------------------



 



Page 3
March 29, 2010
IN WITNESS WHEREOF, the parties have caused this Award agreement to be duly
executed and delivered as of the date first written above.

            Sincerely,

A.C. MOORE ARTS & CRAFTS, INC.
      By:   /s/ Amy Rhoades       Name:   Amy Rhoades        Title:   Senior
Vice President and General Counsel   

     
ACCEPTED:
      /s/ Joseph A. Jeffries
 
Joseph A. Jeffries
   

 

